Citation Nr: 9933486	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-06 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, the Veteran's daughter, and the Veteran's niece




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to 
December 1945.  He died on July [redacted], 1996, and 
the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision which, in the context of 
the appellant's initial claim for burial benefits, denied 
service connection for the cause of the veteran's death.  In 
filing that claim, on VA Form 21-530, Application for Burial 
Benefits, the widow had responded to the question "Are you 
claiming that the cause of death was due to service?" by 
checking the box indicating "No."  With her October 1996 
Notice of Disagreement (NOD), the appellant submitted a VA 
Form 21-534, Application for Dependency and Indemnity 
Compensation [DIC], Death Pension and Accrued Benefits by a 
Surviving Spouse or Child (Including Death Compensation if 
Applicable), in which she indicated she was seeking DIC 
benefits based upon a service-connected death. 

The Board notes that, while the appellant checked boxes on 
her VA Form 9 indicating that she desired both an RO hearing 
and a hearing before a traveling Member of the Board, March 
1997 correspondence from the veteran's service representative 
clarified the situation by informing VA that the appellant 
had sought a hearing before a hearing officer, rather than 
the Board.

A complete transcript of an August 1997 RO hearing is on 
file.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The immediate cause of the veteran's death in July 1996 
was asystole, due to, or as a consequence of coronary artery 
disease. 

3.  Cardiovascular disease was not present in service or for 
many years thereafter, and was not linked to any incident of 
the veteran's active military service.

4.  The veteran was service-connected for the residuals of a 
subtotal gastrectomy; his service-connected disability did 
not cause or materially contribute to cause his coronary 
artery disease or fatal asystole.  


CONCLUSION OF LAW

Service-connected disability was not a principal or 
contributory cause of the veteran's death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1940 to 
December 1945.  At the time of his death, he was service-
connected for the residuals of a subtotal gastrectomy, 
evaluated under the VA Schedule for Rating Disabilities, 
Diagnostic Code 7305, as 40 percent disabling from April 
1959, and subsequently evaluated under Diagnostic Codes 7306-
7308 as 60 percent disabling from April 1989.  That rating 
was last confirmed by a rating decision in October 1993. 

The veteran's death certificate indicates that he died at the 
Mercy Hospital on July [redacted], 1996, and that the immediate 
cause of his death was asystole due to, or as a consequence of, 
coronary artery disease (CAD).  The veteran's age at death 
was reported to be 78 years.  An autopsy was not performed.

The veteran's Honorable Discharge certificate, WG AGO Form 
53-55, reflects that he was in active service with the United 
States Army throughout the Second World War.  His decorations 
and citations included the Asiatic Pacific Theater Campaign 
Ribbon and the Philippine Liberation Ribbon with Bronze 
Service Star.

Review of the veteran's service medical records reveals no 
complaints or findings indicative of a cardiovascular 
disease.  On examination in April 1941, it was noted that the 
his blood pressure was 120/80, that he had no varicose veins, 
and that he had no thickening of the arteries.  On his 
December 1945 examination prior to separation, it was 
reported that he did not have any varicose veins, that his 
cardio-vascular system was evaluated as normal, and that his 
blood pressure was 136/76.  

In January 1959, the veteran underwent surgery, specifically 
a subtotal gastrectomy, for treatment of a chronic duodenal 
ulcer.  By rating action of August 1959, the RO granted 
service connection for residuals of subtotal gastrectomy.

Upon VA examinations in July 1959 and July 1974, there were 
no signs of cardiovascular disease.  The earliest reported 
diagnosis of hypertension was found in VA records dating from 
March 1983 through September 1985.  Hypertension and elevated 
blood pressure readings are seen in subsequent VA records.  
On VA examination in March 1986, the veteran's blood pressure 
was recorded as 190/108.  VA records from October 1986 
through November 1989 reveal that he continued to suffer from 
hypertension, and that his service-connected residuals of a 
subtotal gastrectomy included a stomach ulcer, acid reflux, 
and gastric pain.  On a June 1988 record, the veteran 
indicated that he had suffered a stroke in July 1987.  

During a June 1990 RO hearing regarding his claim for an 
increased disability rating, the veteran reported that his 
service-connected gastrointestinal problems included severe 
pain and discomfort, as well as nightly acid reflux.  The 
veteran also testified that he had additional problems that 
could be due to his past stroke or to a prior heart attack.  

On VA examination in September 1993, the veteran reported 
that the residuals of his service-connected gastrointestinal 
disorder included daily periumbilical pain, with complaints 
of melena.  In October 1993, the RO decided to continue the 
veteran's 60 percent disability rating.  

No pertinent documents were submitted between 1993 and July 
[redacted], 1996, the date of the veteran's death at the age 
of 78.  

As noted above, in August 1996, the RO denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  With her October 1996 NOD, the appellant submitted 
additional records, including VA medical records dating from 
1945 through 1996, medical records from the veteran's 
terminal period of hospitalization at Mercy Hospital, and a 
statement from Neal S. Lakritz, MD, the physician who had 
treated her husband at the time of his death.  

The Mercy Hospital Summary, written by Dr. Lakritz, indicated 
that the veteran was hospitalized at Baystate Medical Center 
for a complicated cardiac bypass surgery.  He reportedly had 
multiple postoperative complications, including a major CVA 
(cerebrovascular accident), pneumonia, wound dehiscence 
requiring repeat surgery, and ventricular tachycardia.  It 
was noted that the veteran had a chronic tracheostomy and G-
tube inserted, and that he was sent for total care at the 
Mediplex facility for the last several weeks.  From there, 
the veteran was reportedly transferred to Mercy Hospital for 
treatment for bradycardia and hypotension.

Dr. Lakritz indicated that the veteran was stable until the 
morning after admission, when he was noted to be pale and 
diaphoretic, with a pulse of 44 and a blood pressure reading 
of 80 to 90 systolic.  Physical examination at that time 
revealed that he was diaphoretic and nonverbal, and it was 
also noted there was a grade III systolic murmur and lateral 
displacement of the PMI (point of maximal impulse).  Rales 
were noted diffusely throughout both lung fields, without 
wheezing, and the abdomen was reportedly distended, not 
tympanitic.  Physical examination of the lower extremities 
revealed "2+" edema on the right and none on the left.  
Neurological examination indicated that the veteran had only 
minimal movement of his right hand.  An electrocardiogram 
reportedly showed a junctional bradycardia in the 40's prior 
to receiving Atropine.  A chest X-ray showed increased 
vascular and interstitial markings, which were probably from 
chronic aspiration rather than congestive heart failure.  Dr. 
Lakritz indicated that the bradycardia was felt to be due to 
sinus node arrest and junctional escape rhythm that may have 
been due to metabolic abnormalities which were corrected 
ultimately with intravenous fluids.  He noted that, after the 
veteran was given the intravenous fluids, his hyperkalemia 
and azotemia improved.

It was further reported that, on July 2nd, the veteran 
developed acute ventricular tachycardia and a code was 
called.  Dr. Lakritz stated that the veteran was felt to have 
mucous plugging and still required a large amount of oxygen 
after suctioning.  He reported that the veteran survived the 
code and that his condition stabilized.  It was noted that 
the veteran's family requested ultimately that no heroics be 
performed, given the veteran's overall poor prognosis and 
condition.  The veteran continued to deteriorate, remaining 
somnolent without any responsiveness or communication.  The 
veteran had Cheyne-Stokes respirations and ultimately died on 
July [redacted].  The final diagnosis was congestive heart failure, 
status post coronary artery bypass surgery, CVA, aspiration, 
and ventricular tachycardia.     

Additional records submitted in October 1996 included medical 
evidence showing VA treatment for cardiovascular and 
gastrointestinal problems over the years since 1945.  Review 
of the records indicated that in April 1947, the veteran was 
seen for what appears to read "heart thumps."  According to 
that record, the veteran's blood pressure was 160/94 and his 
pulse was 96.  It was noted that the heart sounds were 
accentuated, rapid, and of fair quality with no murmurs.  The 
veteran was reported to be very nervous, restless, and shaky, 
but no diagnosis was given.  Subsequent records showed that 
the veteran had elevated blood pressure readings beginning 
around 1964, at which time the impression included high blood 
pressure.  More recent records indicated that the veteran was 
diagnosed with hypertension in the early 1980s, that there 
was arteriosclerotic calcification of the aorta present in 
August 1984, and that he had a myocardial infarction in 1986.  
Records also showed that cardiomegaly was noted in April 
1987, and that the veteran was treated for cardiovascular 
complaints, including angina and dyspnea, throughout the 
1990's.  

Regarding his service-connected gastrointestinal (GI) 
disorder, the records submitted in October 1996 showed that 
the veteran underwent a subtotal gastrectomy for a duodenal 
ulcer in 1959.  Subsequent records revealed that the his GI 
problems included: dizziness and nausea after eating large 
meals (January 1960); problems with indigestion, diarrhea, 
and gas (noted throughout the 1960's); spasmodic cramps low 
in the abdomen (August 1964); gas, bloating, and heartburn 
(throughout the 1970's); nausea and hyperacidity (March 
1978); gas (1983); reflux esophagitis (since June 1983); 
diverticulitis (since August 1985); ulcer (March 1989); 
peptic dyspnea, constipation, and reflux (late 1980's); pain 
in stomach and reflux esophagitis (through 1990s); ulcers 
(1991); and pancreatitis (April 1995). 

A March 1997 statement from Dr. Lakritz indicated that the 
veteran had many medical problems complicating his final 
illness.  These were reported to include a major CVA 
complicating a carotid endarterectomy in 1987, and a large 
anterior myocardial infarction (MI).  Dr. Lakritz also noted 
that the veteran had suffered from ulcer disease in the past, 
gallstone pancreatitis, and esophageal reflux with spasms 
that were active prior to his death from multiple organ 
system failure.  

With a March 1997 statement, the veteran's daughter submitted 
additional medical records.  The records showed that the 
veteran was admitted to the Mercy Hospital in June 1986 for 
severe substernal chest pressure after being awakened the 
night prior with substernal chest pain.  Past medical history 
was noted to include the partial gastrectomy for peptic ulcer 
disease and hypertension.  An electrocardiogram reportedly 
revealed changes suggestive of an extensive anterior MI.  
Complications to the MI were noted to include torsade de 
points requiring defibrillation, bouts of atrial 
fibrillation, persistent chest pain suggestive of 
pericarditides, mild congestive heart failure, and atrial 
arrhythmias.  The veteran was transferred to the Baystate 
Medical Center with discharge diagnoses including large 
anteroseptal MI; left ventricular fibrillation; atrial 
fibrillation; congestive heart failure; pericarditis; and 
post infarction angina.  Another record from the Mercy 
Hospital showed that the veteran was admitted following a 
right carotid endarterectomy.  The impression included left 
hemiparesis secondary to right CVA and status post right 
carotid endarterectomy.   

In a May 1997 statement, Dr. Lakritz indicated that he had 
treated the veteran for several years prior to his death, and 
that the veteran had complex medical problems involving 
several organ systems.  Dr. Lakritz stated that it was his 
opinion that the veteran's stomach problems possibly 
contributed to the cause of his death.  He elaborated by 
saying that it was always difficult to determine whether the 
chest pain that the veteran was experiencing was from 
gastroesophageal reflux or from coronary artery disease.

During the August 1997 RO hearing, it was asserted that Dr. 
Lakritz has given his medical opinion indicating that the 
veteran's service-connected disorder could possibly have 
contributed to the cause of his death.  It was also noted 
that Dr. Lakritz had stated that the death certificate was 
signed by a covering physician, one not familiar with the 
veteran's health conditions.  With these implications, the 
appellant's representative asserted that the VA should comply 
with its duty to assist and order an independent medical 
opinion as to whether the veteran's service-connected 
disorder contributed to the cause of his death.  The 
appellant and her daughter testified that the veteran's 
service-connected stomach residuals included a stomachache, 
heartburn, and gastric reflux.  They stated that the veteran 
was not treated for chest pains until after his first heart 
attack in 1986.  They noted that there were times when the 
veteran was brought in for chest pains and then sent home, 
because the physicians found that the pain was just due to 
his stomach problems.  They noted that Dr. Lakritz prescribed 
both stomach and heart medications.

The appellant and her daughter further noted that, in the 
years prior to his death, the veteran had been hospitalized 
for gallstones, the removal of the gall bladder, and for 
pancreatitis. They testified that his stomach problems and 
his acid reflux were getting worse over the years.  It was 
noted that the reflux caused such great pain that it appeared 
as if the veteran was having seizures.  His daughter noted 
that seeing her father wildly gasping for air made her think 
that he was having a heart attack.  It was noted that, in the 
year of his death, the veteran was seen at Mercy Hospital for 
chest pains in April 1996.  He was then transferred to the 
Baystate facility in preparation for open-heart surgery.  
Following surgery, the veteran was discharged from Baystate 
in June 1996 and sent to Mediplex in East Longmeadow, where 
he stayed for two and a half weeks before being transferred 
back to Mercy Hospital.  The appellant's daughter stated that 
one of the reasons that the veteran was transferred to Mercy 
Hospital was because his stomach had started to swell up.  
The appellant and her daughter indicated that they would make 
sure that the appropriate records were added to the file.  

In a September 1997 letter, private physician Jay Markham, 
MD, indicated that the veteran had suffered from peptic ulcer 
disease, gastroesophageal reflux, and coronary disease.  He 
further stated that there was some evidence that had recently 
come out linking gastroesophageal reflux with esophageal 
spasm and coincident coronary spasm.  Dr. Markham stated that 
the link was speculative at best, but that there was a 
possible connection which involved the parasympathetic 
nervous system.  

Also submitted in September 1997 were extensive records 
documenting the last few months of medical treatment prior to 
the veteran' death.  These records indicated that he had a 
history of hypertension and past history of MI and right-
sided stroke.  A prior cardiac catheterization in 1992 was 
also noted.  According to the records, the veteran was seen 
at Mercy Hospital for chest pain in April 1996.  Testing 
revealed ischemia and total occlusion of the right coronary 
artery.  He was then admitted to Baystate Medical Center from 
April through June 1996,where he underwent a coronary artery 
bypass and suffered a major CVA.  Reclosure of sternal 
dehiscence was necessary one week later.  The June 1996 
discharge summary indicated that the final diagnosis was CAD, 
status post-cerebral vascular accident.  The principal 
diagnosis was unstable angina, and the secondary diagnoses 
were left hemiparesis, S/P (status post) subtotal 
gastrectomy, GERD (gastro-esophageal reflux disease), S/P 
right carotid endarterectomy, and S/P myocardial infarction.  
From Baystate, the veteran was transferred to Mediplex for 
two and one-half weeks.  Records from that facility show that 
the his condition grew worse, that he was diagnosed with a 
combination of chronic lung disease with cardiac failure and 
pneumonia, and that he was being transferred to Mercy 
Hospital due to increasing problems including bradycardia and 
hypotension.  The terminal hospital records from Mercy 
Hospital are already summarized above.  

The report of a December 1997 VA examination showed that the 
physician considered the veteran's entire medical history.  
That physician indicated that, shortly after separation from 
service, the veteran underwent a partial gastrectomy and 
gastrojejunostomy to address scarring in the duodenal area at 
the location of an inservice duodenal ulcer.  It was noted 
that, despite the surgical correction, the veteran continued 
to have severe residuals, including recurrent heartburn and 
dyspepsia throughout his lifetime.  It was reported that 
these symptoms are well documented in the prior examinations, 
and that the condition is currently described as 
gastroesophageal reflux disease or GERD.  The examiner stated 
that the symptom of isolated esophageal spasm, i.e. 
oppressive substernal chest distress, was not specifically 
identified as one of the veteran's common symptoms.  

Continuing with the review of the veteran's medical history, 
the examiner noted that the veteran had antecedent 
hypertension which was treated with medications when the 
veteran was hospitalized with severe, sustained substernal 
chest pressure in June 1986.  It was noted that the diagnosis 
at that time was extensive anterior wall myocardial 
infarction.  Multiple complications ensued, including cardiac 
arrest and ventricular fibrillation, atrial fibrillation, 
congestive heart failure, and pericarditis.  A cardiac echo 
study reportedly revealed a diminished left ventricular 
ejection fraction, the initial phases of development of a 
left ventricular aneurysm, and a left ventricular mural 
thrombus.  It was noted that a September 1987 right carotid 
endarterectomy was complicated by a CVA involving the right 
middle cerebral artery, and resulted in significant residual 
left hemiparesis.  The examiner reported that, subsequently, 
the veteran experienced numerous episodes of precordial chest 
discomfort attributed to ischemic heart disease, and was 
admitted on multiple occasions.  It was noted that the 
symptoms were, at times, attributed to his coexisting GERD 
condition.  In addition, it was reported that, in 1992, the 
veteran underwent cardiac catheterization and angiographic 
studies followed by balloon angioplasty.  The VA physician 
indicated that review of the record revealed that no episodes 
of classic coronary arterial vasospasm characterized by 
sustained substernal chest pressure and transient ST segment 
elevation were ever documented during the many episodes of 
recurrent chest discomfort experienced by the veteran.

In summarizing the veteran's final months of medical 
treatment, the examining physician reported that the veteran 
was hospitalized in April 1996 following multiple episodes of 
sustained chest pressure, suggesting unstable angina 
pectoris.  It was noted that he underwent a coronary artery 
bypass grafting at the Bay State Medical Center, and that the 
operation was followed by complications including: a new 
left-sided CVA; recurrent atrial fibrillation, congestive 
heart failure; aspiration pneumonia; and wound dehiscence 
requiring surgical repair.  The physician indicated that the 
veteran continued to have severe congestive heart failure and 
respiratory failure, and he noted that the veteran was 
transferred to the Multiplex Medical Center.  It was reported 
that the veteran was readmitted to the Mercy Hospital in June 
1996 for treatment of severe bradyarrhythmia and hypotension, 
and that he died in July.  The diagnoses included: coronary 
heart disease; status post acute myocardial infarction with 
multiple, severe complications; recurrent, stable and 
unstable angina pectoris; status post coronary artery bypass 
grafting followed by severe complications ultimately 
resulting in death; cerebrovascular disease, status post 
multiple cerebrovascular accidents; peptic ulcer disease, 
status post subtotal gastrectomy with gastrojejunostomy; and 
GERD with chronic, recurrent, severe symptoms.

At the end of the December 1997 examination report, the VA 
physician noted that it was conceivable that esophageal spasm 
related to GERD and coronary artery spasm might have some 
common psychological mechanisms related to the 
parasympathetic nervous system.  The examiner also noted that 
both could be manifested by oppressive substernal discomfort 
resulting from increase in smooth muscle tone in the 
esophagus or coronary artery, respectively.  The VA physician 
found, however, that, in this context, while the symptoms may 
mimic each other, there is no credible scientific evidence 
that one condition aggravates the underlying pathophysiologic 
processes of the other condition, as was suggested by the 
letter submitted by the veteran's physicians.  The examining 
physician went on to state that it was important to note that 
typical symptoms of esophageal spasm were not part of the 
apparent manifestations of the veteran's service-connected 
disorder.  He then indicated that, similarly, signs and 
symptoms of classical coronary artery vasospasm were not 
observed during the many bouts of ischemic chest discomfort 
experienced by the veteran.  In conclusion, the VA 
cardiologist stated that, despite the overlap of clinical 
symptoms in the veteran, there is no compelling evidence that 
the his service-connected disability contributed 
substantially or materially as a documented cause of the 
veteran's demise.  Death was unequivocally due to coronary 
heart disease and multiple sequelae including coronary artery 
bypass grafting, followed by multiple catastrophic 
complications that ultimately resulted in the veteran's 
death. 

II. Analysis

Pertinent case law provides that, for a claim of service 
connection for the cause of a veteran's death to be well 
grounded, there must be competent medical evidence that an 
established service-connected disorder caused or contributed 
to death, or medical evidence that the conditions involved in 
death are linked to service or to an established service-
connected disorder.  Ruiz v. Gober, 10 Vet.App. 352 (1997); 
Johnson v. Brown, 8 Vet.App. 423 (1995).

Giving the benefit of the doubt to the appellant, the Board 
finds that the May 1997 statement from Dr. Lakritz and the 
September 1997 statement from Dr. Markham appear to be 
sufficient to well ground the appellant's claim that service-
connected disability caused the veteran's death.  However, 
the establishment of a well grounded, or plausible claim does 
not dispose of the issues in this, or any case.  The Board 
must now review the claim on its merits and account for the 
evidence which it finds to be persuasive and unpersuasive, 
and provide reasoned analysis for rejecting evidence 
submitted by or on behalf of the claimant.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  For a claim to be denied on 
its merits, the evidence must preponderate against the claim.  
See Alemany v. Brown, 9 Vet.App. 518 (1996), citing Gilbert, 
supra, at 54.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause of death, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(a), (b), (c), 
(1) (1999).   If a service-connected disability affects a 
vital organ, consideration must be given to whether it 
affected the veteran's health such that he was rendered 
materially less capable of resisting the effects of the fatal 
process.  If so, the service-connected disability is deemed 
to have been a contributory cause.  In addition, even when 
death is anticipated due to the overwhelming nature of a 
certain fatal disease process, consideration must be given to 
whether any coexisting service-connected process was of 
sufficient "severity as to have a material influence in 
accelerating death."  Id.  If so, a grant of service 
connection is warranted.

The Board finds that there is no evidence on file indicating 
that the veteran had a chronic cardiovascular problem during 
service, that he had such a problem soon after service, or 
that his subsequent cardiovascular problems were related to 
his period of active duty.  We note that the appellant has 
not claimed that there exists any medical evidence which 
would tend to establish that the CAD which caused death 
originated in service.  As discussed above, however, she has 
submitted medical opinions in support of her contention that 
his service-connected disability later contributed 
substantially to the veteran's death.  Specifically, the 
Board notes that Dr. Lakritz has stated that it was his 
opinion that the veteran's stomach problem possibly 
contributed to his death, and that Dr. Markham has indicated 
that there was some evidence out now that linked, generally, 
gastroesophageal reflux with esophageal spasm and coincident 
coronary spasm.  Dr. Markham commented further by noting 
that, while this link was speculative at best, there was a 
possible connection which involved the parasympathetic 
nervous system.

Scrutiny of the medical evidence supporting the appellant's 
claim reveals that neither one of the medical opinions 
specifically indicates that the veteran's service-connected 
disorder substantially contributed to or caused his death.  
While Dr. Lakritz had indicated that it was possible that the 
veteran's service-connected disorder contributed to his CAD, 
he did not go so far as to say that he believed that this was 
probable or likely.  Also, Dr. Lakritz has not pointed to any 
clinical data or medical findings that would support his 
opinion regarding a possible connection between the service-
connected disorder and the cause of the veteran's death.

Turning to Dr. Markham's opinion, the Board finds it 
pertinent that this physician himself conceded that a link 
between gastroesophageal reflux with esophageal spasm and 
coincident coronary spasm was speculative at best.  
Furthermore, the Board finds Dr. Markham's belief that there 
was a possible connection which involved the parasympathetic 
nervous system to be no more compelling that Dr. Lakritz's 
opinion regarding what was possible. 

While the Board found that the relatively weak medical 
opinions, coupled with the benefit of the doubt, were 
sufficient to make the appellant's claim well grounded, the 
preponderance of the medical evidence on file, as will be 
explained below, weighs against granting service connection 
for the cause of the veteran's death.   


The Board finds that the VA cardiologist, in his December 
1997 report, carefully considered all of the pertinent points 
in the veteran's medical history regarding his service-
connected disorder and the cardiovascular problems that led 
to his death.  In so doing, that physician specifically found 
that:  (1) the symptom of isolated esophageal spasm, i.e., 
oppressive substernal chest distress, was not specifically 
identified as one of the veteran's common symptoms; and (2) 
no episodes of classic coronary arterial vasospasm 
characterized by sustained substernal chest pressure and 
transient ST segment elevation were ever documented during 
the many episodes of recurrent chest discomfort experienced 
by the veteran.  While stating that it was conceivable that 
esophageal spasm related to GERD and coronary artery spasm 
might have some common psychological mechanisms related to 
parasympathetic nervous system, the VA cardiologist confirmed 
the speculative nature of the opinions of Drs. Lakritz and 
Markham when he concluded, "In this context, however, while 
the symptoms may mimic each other, there is no credible 
scientific evidence that one condition aggravates the 
underlying pathophysiologic processes of the other condition 
as suggested by the letter submitted by the [veteran's] 
physicians."  

The examining VA physician went on to state that it was 
important to note that typical symptoms of esophageal spasm 
were not part of the apparent manifestations of the veteran's 
service-connected disorder.  Additionally, that physician 
indicated that signs and symptoms of classical coronary 
artery vasospasm were not observed during the many bouts of 
ischemic chest discomfort experienced by the veteran.  In 
conclusion, the VA cardiologist stated that, despite the 
overlap of clinical symptoms in the veteran's case, there was 
no compelling evidence that his service-connected condition 
contributed substantially or materially as a documented cause 
of his demise.  The physician's final and summarizing 
statement was,"This was unequivocally due to coronary heart 
disease and multiple sequelae including coronary artery 
bypass grafting followed by multiple catastrophic 
complications that ultimately resulted in this veteran's 
death."

Therefore, although the Board has great regard for the 
valorous service of the veteran in World War II, and we are 
very sympathetic with the appellant's loss of her husband, we 
find that the preponderance of the medical evidence weighs 
against her claim for service-connected death benefits.  In 
this case, there is clearly a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet.App. 546, 553 (1996).  
Here, the opinions of Drs. Lakritz and Markham, the only 
medical evidence in favor of the claim, are no more than 
unsupported, speculative possibilities that are rebutted by 
the VA cardiologist's medical findings, discussed in detail 
above.  See Tirpak v. Derwinski, 2 Vet.App. 609 (1992); 
Warren v. Brown, 6 Vet.App. 4 (1993) (physicians' statements 
that there "could have been," or that there "may or may 
not be," a causal relationship are insufficient to support a 
claim for service connection). 

In addition, although we realize that the appellant is 
sincere in her belief that there was a relationship between 
the service-connected gastrointestinal disability and the 
cause of the veteran's death, she, like the Board, lacks 
professional medical expertise and thus is not competent to 
establish such a scientific relationship.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 
91 (1993).



In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the establishment of 
service connection for the cause of the veteran's death.  We 
also find that the evidence is not in equipoise and, thus, 
the reasonable doubt doctrine is not applicable.


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

